The defendant appeals from his conviction by a jury in a District Court on a complaint charging disturbance of the peace. G. L. c. 272, § 53. There was no error in the denial of his motion for a required finding of not guilty. There was evidence from which the jury could have found that at about 10:30 p.m. on September 22, 1979, the defendant was one of a group of twelve to fifteen people, male and female, who participated in yelling loudly and throwing beer bottles and cans on a public street in a residential neighborhood and that those acts were such as would “tend to annoy all good citizens.” See Commonwealth v. Jarrett, 359 Mass. 491, 498 (1971). See also Alegata v. Commonwealth, 353 Mass. 287, 304 (1967). The jury could also have inferred from the testimony that the police were called to the scene that residents of the neighborhood were annoyed. Jarrett, supra at 498. Commonwealth v. Orlando, 371 Mass. 732, 734-735 (1977).
Assuming that the question of selective or discriminatory enforcement was raised below as a ground for the defendant’s motion, the defendant has failed to make any showing that there was any intentional discriminatory prosecution against any class of people or against the defendant himself. See and contrast Commonwealth v. Franklin, 376 Mass. 885, 894 (1978).

Judgment affirmed.

The case was submitted on briefs.
Ralph A. Piscopo for the defendant.
John J. Conte, District Attorney, & Lynn Morrill Turcotte, Assistant District Attorney, for the Commonwealth.